Citation Nr: 0533538	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for the 
residuals of a right leg injury.

2.  Entitlement to service connection for the residuals of a 
left leg injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a contusion of the right leg and 
denied service connection for the residuals of a left leg 
injury.  In May 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in Waco, 
Texas.  In October 2003, the Board remanded the appeal for 
further development.


FINDINGS OF FACT

1.  The September 1984 rating decision, which denied service 
connection for a contusion of the right leg, is final.

2.  The evidence received since the September 1984 rating 
decision includes evidence which was not previously 
considered and which bears directly and substantially on the 
specific matter of whether the veteran has residuals of a 
right leg injury that are related to service, and; when 
considered alone or together with all of the evidence of 
record, it has significant effect upon the facts previously 
considered.

3.  The residuals of a right leg injury did not originate in 
service or within one year thereafter and are not related to 
any incident of service.

4.  The residuals of a left leg injury did not originate in 
service or within one year thereafter and are not related to 
any incident of service.


CONCLUSION OF LAW

1.  The evidence received since the RO denied the claim of 
entitlement to service connection for a contusion of the 
right leg in September 1984 is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2001); 38 C.F.R. § 3.104(a) (2005).  

2.  The residuals of a right leg injury were not incurred in 
or aggravated by active service, and they may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  The residuals of a left leg injury were not incurred in 
or aggravated by active service, and they may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), and its implementing regulations 
are "potentially applicable to claims pending on the date of 
the VCAA's enactment."  See Holiday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (August 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

As the veteran's request to reopen his claim was received 
prior to August 29, 2001, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

In a September 1984 rating decision, the RO, in relevant 
part, denied service connection for a contusion of the right 
leg.  The RO denied the veteran's claim because he failed to 
furnish evidence of a current disability or of a relationship 
between his claimed contusion of the right leg and service, 
or evidence showing that his contusion of the right leg 
manifested to a compensable degree within one year after 
discharge.  The veteran did not appeal.  Thus, the September 
1984 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2005).  Therefore, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) (effective 
prior to August 29, 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

VA must review all of the evidence submitted since the 
September 1984 rating decision in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The pertinent evidence received since the September 1984 
rating decision consists of numerous VA and private medical 
records.  VA medical records show that the veteran has 
arthritis of the right knee and indicate that it is related 
to an in-service automobile accident.  The private medical 
records also reflect that the veteran has arthritis of the 
right knee.  

The above evidence shows that the veteran has a current 
disability of the right knee and suggests that the veteran's 
arthritis of the right knee may be related to service.  Thus, 
this evidence is new and material as contemplated by 
38 C.F.R. § 3.156(a) and provides a basis to reopen his claim 
for service connection for the residuals of a right leg 
injury.  38 U.S.C.A. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen the previously denied 
claim for service connection for the residuals of a right leg 
injury because the outcome of this particular matter 
represents a favorable action by the Board.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the October 2004 notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  In this regard, 
the letter informed the veteran of the information and 
evidence necessary to reopen a previously denied claim and to 
substantiate a claim for service connection.  The letter also 
informed him of his and VA's duties in obtaining evidence, 
and asked him to submit any evidence in his possession that 
pertains to his claims.  

In addition, VA provided the veteran with a copy of the 
appealed December 2001 rating decision, June 2002 statement 
of the case, October 2003 Board remand, and July 2005 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical and personnel records, post-service VA and non-VA 
medical records, and statements made by and on behalf of the 
veteran in support of his claims.  The Board observes that 
most of the veteran's service medical records were destroyed 
in a fire at the National Personnel Records Center and are 
thus not available.  The Board also observes that all 
available private medical records have been obtained and 
associated with the claims file.  In this regard, the Board 
notes the veteran's testimony that records from his first 
post-service physician are unavailable.

The Board notes that the RO has recently sent correspondence 
to the veteran using two different zip codes.  In this 
regard, in a May 2003 correspondence, the veteran stated that 
he has a new zip code.  The Board notes that the October 2004 
VCAA notice letter was sent using the old zip code.  However, 
the letter was not returned as undeliverable.  Furthermore, 
the veteran replied to the letter.  Thus, despite the 
otherwise clear evidence to rebut the presumption of 
regularity, the Board finds that the veteran in fact received 
the VCAA notice letter.  Cf. Crain v. Principi, 17 Vet. App. 
182, 189 (2003) (holding that even an incorrect zip code on a 
VA mailing is clear evidence to rebut the presumption of 
regularity).  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

If arthritis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

The veteran contends, in essence, that he injured his legs in 
service when a runaway trailer struck and pinned him against 
another truck.  He asserts that he was in the hospital for 
several days and was left with a limp.  He further asserts 
that he now has nerve damage in both legs as a result of the 
injury.

As the veteran's claims arise from the same alleged in-
service injury, the Board will consider them together.

Initially, the Board finds that the veteran's service records 
show that he did suffer an injury to his leg in service.  
Service personnel records show that the veteran was excused 
from duty on November 13, 1952, and November 15, 1952.  In 
addition, a January 1955 separation examination report notes 
that he bumped his leg and was in the hospital for three days 
in 1952.  However, examination revealed normal lower 
extremities, and the examiner specifically stated that the 
veteran had no defects.  Thus, the Board finds that, although 
the veteran suffered an injury to his leg in service, it 
resolved prior to separation.  This finding is further 
supported by the fact that he was able to serve his remaining 
two plus years of service after the injury.

Post service, the record contains no medical evidence dating 
to within one year of the veteran's separation from service.  
Indeed, the first findings related to the leg appear in a 
private treatment note dated May 1982, which reflects 
decreased deep tendon reflexes in the right knee and ankle.  
The Board observes that the record shows that these were 
incidental findings related to the veteran's back, which he 
injured in March 1982.  

A February 1984 physician statement reflects that the veteran 
has been under his care since February 1962, that the veteran 
jerked and sprained his back in March 1982, that the veteran 
has had progressive back and right leg pain since, that a May 
1982 workup revealed a bulging nucleus pulposus at L1 on the 
right, and that the diagnosis was probable herniated nucleus 
pulposus, severe.  The Board observes that the physician 
relates the veteran's right leg pain to his back injury in 
March 1982.  Thus, the record contains evidence linking the 
veteran's current right leg pain to a post-service injury.  
Moreover, the Board points out that March 1982 is over 27 
years after separation from service.

With respect to knee complaints, an October 1998 private 
treatment note contains the first entry of record.  The note 
reflects complaints of chronic pain in both knees and that X-
rays showed mild to moderate arthritic findings bilaterally.  
In this regard, the Board notes that October 1998 is over 43 
years after separation from service.  As such, despite the 
fact that the veteran currently has arthritis of the knees, 
he cannot benefit from the presumption of 38 C.F.R. § 3.307.  

The Board notes that the veteran's VA treating physician has 
stated on several occasions, initially in March 2002, that 
his arthritis of the knees is related to a motor vehicle 
accident during the Korean War.  The March 2002 VA primary 
care note reflects that the veteran has problems with 
degenerative arthritis primarily involving his knees.  The 
note reflects that the veteran reported originally injuring 
his knees during the Korean War when he was run over by a 
truck.  The physician's impression was that the veteran has 
traumatic arthritis involving both knees, secondary to a 
motor vehicle accident during the Korean War.  

After review, the Board finds the physician's opinion to be 
unsupported by the other evidence of record.  As noted above, 
the record shows that the veteran was treated for his leg in 
service, served the remainder of his two plus years of 
service, had a normal separation examination, complained of 
right leg pain 27 years later, and complained of bilateral 
knee pain 43 years later.  The Board notes that the veteran 
was not diagnosed with arthritis of the knees until over 43 
years after separation.  Thus, the evidence of record fails 
to support the physician's opinion that the veteran's 
arthritis of the knees is related to an in-service motor 
vehicle accident.  

Furthermore, the Board notes that the physician relied on the 
veteran's report that he was run over by a truck.  The Board 
observes that this report is inaccurate.  In a February 2002 
statement, the veteran stated that a runaway trailer rolled 
down a hill and pinned him against another truck.  As such, 
the physician based his opinion on medical history provided 
by the veteran, which included being run over by a truck, 
that is not documented by the record.  In this regard, the 
Board observes that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  

Given the above, the Board finds the physician's opinion to 
be of little to no probative value.  The veteran has not 
otherwise presented any competent and probative medical 
evidence linking his current leg disorders to service.  
Indeed, the record indicates that the veteran's leg pain, 
claimed as nerve damage, is related to a post-service back 
injury.

The Board acknowledges the veteran's contentions that he has 
residuals of right and left leg injuries that are related to 
service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for the residuals of right and left leg 
injuries.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claims must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the residuals of a right leg injury is 
denied.

Service connection for the residuals of a left leg injury is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


